Title: John Adams to Charles Adams, 13 February 1792
From: Adams, John
To: Adams, Charles


Dear Charles
Philadelphia Feb. 13 1792
Your Letter of the 9th, gave me great Pleasure as it discovers a curiosity that is laudable and contains a very handsome Relation of political Events and Movements in New York of great Importance to that State and very interesting to the United States.
The Writings which have excited your inquisitive disposition, were of Some importance in their day as they had Some Influence on the public Opinion; but are now forgotten and will probably never be again recollected except by you and your Brothers & sister. It is a great Consolation to me that no Party Virulence or personal Reflections ever escaped me, in all the sharp Contests in which I have been engaged.
My first Appearance as a Writer was in the Boston Gazette in 1763 or 1764 under the signature of U in opposition to a Writer in Fleets Paper whose Signature was, J. My next Essays were the Essay on the Cannon and Feudal Law in 1765— in the Same Year I wrote a few Pieces called Letters from the Earl of Clarendon to William Pym other Letters from Governor Winthrop to Governor Bradford. in 1772 I wrote eight Letters to General Brattle on the subject of the Independence of the Judges. This is a Work of some Importance and deserves your Reading. in 1774 and 1775 I wrote a long Series of Papers under the Signature of Novanglus, an extract of which was reprinted in England under the Title of History of the Rise and progress of the Dispute with the Colonies. in 1776 I wrote at Philadelphia Thoughts on Government in a Letter from a Gentleman to his Friend. in Holland in 1780 I wrote the Letters to Calkoen. in England in 1777 I wrote the Defence of the Constitutions. I had forgot, in Paris in 1780 I wrote a series of Letters which were printed in 1782 in England under the follish absurd Title given it by the Printer of Letters from a distinguished American. in Holland in 1782 I wrote a Memorial to the Sovereigns of Europe on the Topick of American Independence in 1790 & 1791 I wrote Discourses on Davila. in Boston I always wrote in the Boston Gazette. that my Confession may be compleat I must tell you that I wrote a very foolish unmeaning thing in fleets Paper in 1762 or 1763 under the signature of Humphrey Ploughjogger. in this there was neither good nor Evil, yet it excited more merriment than all my other Writings together.
Thus my son I have told you the whole Secret. You will find no offence against Religion Morals Decency or Delicacy and if your affection for your Father should ever induce you to look them up you will find in the most of them something to gratify your Curiosity tho there are not many of them of very great Importance. The Family are tolerably well. continue to write me the “Clashings of your Grandees.” I am with / much affection your Father
John Adams
